EXHIBIT 10.4

** Portions of this agreement have been omitted and filed separately with the
SEC pursuant to a
confidential treatment request

CONFIDENTIAL

NON-EXCLUSIVE ALFALFA LICENSING AND ASSIGNMENT AGREEMENT

This Non-Exclusive Alfalfa Licensing and Assignment Agreement (including all
Exhibits hereto, as amended, modified or supplemented from time to time in
accordance with its terms, the "Agreement") is entered into this 31st day of
December, 2014, by and between Pioneer Hi-Bred International, Inc., having an
address at 7100 NW 62nd Avenue, Johnston, Iowa 50131-1014 (the licensee,
hereafter "Pioneer"), and S&W Seed Company, having an address at 25552 South
Butte Avenue, Five Points, California 93624 (hereinafter "Licensor") (Pioneer
and Licensor, hereinafter, are referred to each individually as a "Party" and
together as the "Parties").

WHEREAS

, Pioneer and Licensor are parties to that certain Asset Purchase and Sale
Agreement dated December 19, 2014 (the "First APSA"), pursuant to which Licensor
and/or its Affiliates purchased or licensed from Pioneer and/or its Affiliates,
and Pioneer and/or its Affiliates sold or licensed to Company and/or its
Affiliates, certain assets associated with the development of specified
commercial alfalfa seed, as provided therein;



WHEREAS

, subject to the terms and conditions of the First APSA, Pioneer and Licensor
may enter into that certain Asset Purchase and Sale Agreement following the
Closing Date (the "Second APSA"), pursuant to which Licensor and/or its
Affiliates may purchase from Pioneer and/or its Affiliates, and Pioneer and/or
its Affiliates may sell to Licensor and/or its Affiliates, certain assets
associated with the development of specified commercial alfalfa seed, as
provided therein;



WHEREAS

, both Parties wish for Pioneer to license from Licensor the Germplasm for the
purpose of introducing [**]1 Traits and [**]2 Traits into such Germplasm
licensed pursuant to this Agreement, and for Pioneer to assume ownership of new
varieties created by incorporating [**]3 Traits and [**]4 Traits into such
Germplasm; and



WHEREAS

, capitalized terms used but not otherwise defined in this Agreement shall have
the meanings ascribed to them in the First APSA.



NOW, THEREFORE

, in consideration of the premises and of the mutual covenants herein contained,
it is hereby agreed as follows:



ARTICLE I - DEFINITIONS

"Affiliate" means, with respect to any Person, (a) any other Person directly or
indirectly controlling, controlled by or under common control with such first
Person, (b) any officer, director, general partner, member or trustee of such
Person or (c) any Person who is an officer,

_____________________
1 Omitted and filed separately with the SEC pursuant to a confidential treatment
request.
2 Omitted and filed separately with the SEC pursuant to a confidential treatment
request.
3 Omitted and filed separately with the SEC pursuant to a confidential treatment
request.
4 Omitted and filed separately with the SEC pursuant to a confidential treatment
request.

1

--------------------------------------------------------------------------------



director, general partner, member or trustee of any Person described in clause
(a) or (b) of this sentence. For purposes of this definition, the terms
"control," "controlling," "controlled by" or "under common control with" shall
mean the possession, direct or indirect, of the power to control the management
of a Person, whether through the ownership of voting securities, by contract or
otherwise. For the avoidance of doubt, an entity shall not be deemed an
Affiliate of a Person if the Person does not control such entity, irrespective
of whether the Person owns fifty percent (50%) or more of such entity's shares
of capital stock, limited liability company interests or other equity interests.

"Agreement"

is defined in the preamble.



"Claims"

is defined in
Article VI(5)
.



"Confidential Information"

is defined in
Article VII(1)
.



"CPR"

is defined in
Article VII(2)
.



"First APSA"

is defined in the recitals.



"Germplasm"

means the germplasm identified on Exhibit A, as the same may be amended by
mutual agreement of Licensor and Pioneer from time to time.



"Governmental Body"

- means any federal, state, local, municipal, foreign, tribal or other
governmental body entitled to exercise any administrative, executive, judicial,
legislative, police, regulatory or taxing authority.



"Intellectual Property"

means all right, title and interest in and to all proprietary assets owned by or
under license to Pioneer necessary for the production and development of
varieties, including, without limitation, plant variety protection certificates
and applications adopted pursuant to the U.S. Plant Variety Protection Act, the
International Union for the Protection of New Varieties of Plants and similar
applicable domestic and foreign laws or conventions, all domestic and foreign
letters patent, patents, patent applications, and patent licenses.



"License Term"

is defined in
Article V(1)
.



"[**]5 Trait"

means the trait including event [**]
6
that reduces the content of [**]
7
.



"Licensed Territory"

is defined as worldwide.



"Licensor"

is defined in the preamble.



"Party"

or
"Parties"
is defined in the preamble.

"Person"

means any individual, corporation, general or limited partnership, limited
liability company, joint venture, estate, trust, association, organization,
labor union or other entity or Governmental Body.



_____________________
5 Omitted and filed separately with the SEC pursuant to a confidential treatment
request.
6 Omitted and filed separately with the SEC pursuant to a confidential treatment
request.
7 Omitted and filed separately with the SEC pursuant to a confidential treatment
request.

2

--------------------------------------------------------------------------------



"Pioneer"

is defined in the preamble.

"Progeny Germplasm"

means non-traited progeny of the Germplasm modified or generated by Pioneer
resulting from Pioneer's exercise of its rights and obligations under this
Agreement.



"[**]8 Trait"

means [**]
9
proprietary first generation [**]
10
trait that includes the event [**]
11
.



"Second APSA"

is defined in the recitals.



"Traited Germplasm"

means any Germplasm or progeny of the Germplasm which includes the [**]
12
Trait, [**]
13
Trait, or both traits that has been modified or generated by Pioneer resulting
from Pioneer's exercise of its rights and obligations under this Agreement.



ARTICLE II - INTENT IN GRANT OF LICENSE

Subject to the terms of this Agreement, Licensor hereby grants to Pioneer and
its Affiliates, and Pioneer hereby agrees and accepts on behalf of its
Affiliates, during the License Term in the Licensed Territory, a royalty-free,
limited non-exclusive, nontransferable license to plant, grow, breed and conduct
research with the Germplasm and Progeny Germplasm solely for the purpose of
introducing the [**]14 Trait and [**]15 Trait into the Germplasm and Progeny
Germplasm.

The scope of the license granted in Article II(1) is strictly limited to the
grant therein. Pioneer agrees not to use any of the rights granted in Article
II(1) for any other purpose.

Nothing herein shall prevent either Party from engaging in activity related to
the development, production, distribution, and commercialization of any crop or
any other research or commercial activity in any market, either individually,
jointly, or in collaboration with any third party.

In the event that the parties shall not consummate the Closing (as such term is
defined in the Second APSA) under the Second APSA, the parties agree to
negotiate in good faith to reach a mutually acceptable commercial agreement
which would entitle Licensor to a market-based compensation based on the
Germplasm contribution to the Traited Germplasm for any Traited Germplasm
Pioneer wishes to produce, sell and distribute.

In the event the exercise of Pioneer's rights hereunder results in any other
development or invention from the Germplasm, Progeny Germplasm or Traited
Germplasm, Pioneer shall own all right, title and interest in and to such
development or invention.

ARTICLE III - RESTRICTIONS ON GRANT OF LICENSE

Aside from the Grant of license in Article II(1), Licensor does not grant
Pioneer or its Affiliates any other rights or license to any Licensor licenses
and know-how licenses, and trade secrets, technical knowledge, proprietary
processes, formulae, know-how, all biological material utilized

_____________________
8 Omitted and filed separately with the SEC pursuant to a confidential treatment
request.
9 Omitted and filed separately with the SEC pursuant to a confidential treatment
request.
10 Omitted and filed separately with the SEC pursuant to a confidential
treatment request.
11 Omitted and filed separately with the SEC pursuant to a confidential
treatment request.
12 Omitted and filed separately with the SEC pursuant to a confidential
treatment request.
13 Omitted and filed separately with the SEC pursuant to a confidential
treatment request.
14 Omitted and filed separately with the SEC pursuant to a confidential
treatment request.
15 Omitted and filed separately with the SEC pursuant to a confidential
treatment request.

3

--------------------------------------------------------------------------------



in breeding and development of the Germplasm, including, without limitation,
seed stocks, breeding and parental lines, segregating populations; breeding and
development records, both electronic or hardcopy, related to breeding and
development of Germplasm, owned or used, directly or indirectly, in the
operation of Licensor's business, and other confidential proprietary information
and related ownership, use and other rights of Licensor (including rights of
renewal and rights to sue for past, present and future infringements or
misappropriations of any of the foregoing), and goodwill of Licensor associated
therewith.

The only permissible uses by Pioneer and its Affiliates of the Germplasm and
Progeny Germplasm covered by this Agreement are those set forth in Article
II(1). No production, sales or distribution of the Germplasm is permitted.

The Germplasm and the Progeny Germplasm shall remain the property of Licensor.
The Traited Germplasm shall become the property of Pioneer upon the insertion of
either the [**]16 Trait or [**]17 Trait into the Germplasm or Progeny Germplasm.

ARTICLE IV - INTENT IN ASSIGNMENT

Licensor will assign and does hereby assign to Pioneer (i) all rights, title and
interest in and to each and all of the Traited Germplasm and any other
developments or inventions resulting from Pioneer's exercise of it rights and
obligations under this Agreement, and (ii) all rights to sue for, to claim and
to recover for all past, present and future infringement thereof; the same to be
held and enjoyed by Pioneer for its own use and benefit.

Pioneer may choose, in its sole discretion, to obtain U.S. and/or foreign patent
and plant variety protection registration of the Traited Germplasm, any other
developments or inventions resulting from Pioneer's exercise of it rights and
obligations under this Agreement and/or related Intellectual Property.

Licensor will cooperate in executing all appropriate documents reasonably
requested by Pioneer to complete formalities for perfecting the assignment from
Licensor to Pioneer. Further, Licensor agrees that, upon request and without
further compensation, Licensor and its employees, consultants, legal
representatives, and its and their successors and/or assigns, will perform any
and all lawful acts, including the execution of oaths, assignments, powers of
attorney, and any and all other papers, which Pioneer, its successors, assigns,
and/or representatives shall reasonably consider necessary or advisable for
vesting, perfecting, recording, or maintaining the title of Pioneer, its
successors and assigns, to the Traited Germplasm and any other developments or
inventions resulting from Pioneer's exercise of it rights and obligations under
this Agreement. All costs and expenses associated with the foregoing, including,
but not limited to, all legal and notarization costs and expenses, shall be
borne by Licensor.

Pioneer shall retain full ownership of all right, title, and interest in and to
the Traited Germplasm; provided, however, that if the Parties shall consummate
the Closing (as such term is defined in the Second APSA) under the Second APSA
Pioneer agrees to assign and will assign to Licensor all right, title, and
interest in and to the Traited Germplasm in all events in accordance with the
terms and subject to the conditions set forth in the Second APSA. Further,

_____________________
16 Omitted and filed separately with the SEC pursuant to a confidential
treatment request.
17 Omitted and filed separately with the SEC pursuant to a confidential
treatment request.

4

--------------------------------------------------------------------------------



Pioneer agrees that, upon request and without further compensation, Pioneer and
its employees, consultants, legal representatives, and its and their successors
and/or assigns, will perform any and all lawful acts, including the execution of
oaths, assignments, powers of attorney, and any and all other papers, which
Licensor, its successors, assigns, and/or representatives shall reasonably
consider necessary for vesting, perfecting, recording, or maintaining the title
of Licensor, its successors and assigns, to Traited Germplasm. All costs
associated with the foregoing, including, but not limited to, all legalization
and notarization costs, shall be borne by Licensor.

No transfer of ownership rights from Pioneer is intended by this Agreement.
Aside from the transfer of rights for Traited Germplasm, no other transfer of
ownership rights from Licensor is intended by this Agreement.

ARTICLE V - TERM

AND TERMINATION



This Agreement shall be effective as of the date first written above and,
subject to Article II(4), shall continue until the earlier of (i) the date on
which the Parties shall consummate the Closing (as such term is defined in the
Second APSA) under the Second APSA, or (ii) December 31, 2017 (the "License
Term").

Subject to Article II(4), either Party may terminate this Agreement immediately
upon any termination of the Research Agreement, dated December 31, 2014, between
the Parties.

Subject to Article II(4), upon expiration or termination of this Agreement, all
rights and obligations under this Agreement shall become null, void and
ineffective, except that the rights and obligations of either Party that have
accrued shall not be affected thereby. Notwithstanding anything contained in
this Agreement to the contrary, the Parties' rights and obligations under this
Article V and Articles VI, VII, VII, IX and X shall survive the expiration or
earlier termination of this Agreement.

Subject to Article II(4), upon expiration or termination of this Agreement, all
Germplasm and Progeny Germplasm shall be destroyed or returned at Licensor's
request in accordance with procedures reasonably specified by Licensor. Pioneer
shall provide written confirmation to Licensor of the destruction.

ARTICLE VI - REPRESENTATIONS, WARRANTIES AND INDEMNIFICATION

Pioneer will comply fully and ensure its Affiliates and allowed sublicensees
similarly comply fully with all applicable laws and regulations of applicable
Governmental Bodies regarding the growing, conditioning/processing, treatment,
packaging, testing, transportation, importation, handling, storage, distribution
and disposal of Germplasm, Progeny Germplasm and Traited Germplasm.

NEITHER PARTY MAKES ANY OTHER REPRESENTATIONS, EXTENDS ANY OTHER WARRANTIES,
EITHER EXPRESS OR IMPLIED, OR ASSUMES ANY RESPONSIBILITIES WHATSOEVER WITH
RESPECT TO:

THE PERFORMANCE, MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE OF THE
GERMPLASM, PROGENY GERMPLASM OR TRAITED GERMPLASM

5

--------------------------------------------------------------------------------



THE SUITABILITY, COMPLETENESS OR ACCURACY OF INFORMATION OR OTHER DATA PROVIDED
IN CONNECTION WITH THIS AGREEMENT;

THE SCOPE OR VALIDITY OF ANY PATENT OR PVP/PBR CERTIFICATES OF THE GERMPLASM,
PROGENY GERMPLASM OR TRAITED GERMPLASM; OR

ANY GERMPLASM, PROGENY GERMPLASM OR TRAITED GERMPLASM BEING FREE FROM
INFRINGEMENT OF PATENTS

To Licensor's knowledge, the Germplasm are distinct, uniform and stable alfalfa
varieties.

Each Party hereby represents and warrants that any information transmitted to
the other Party under this Agreement has not been received or generated under
any restrictions from, or in any manner as to obligate an employee of Licensor,
to any third party, and that the transfer of such information to Pioneer is free
and unencumbered by said third parties.

Each Party represents and warrants that it is not under any obligation to or
restriction by any third party that would prevent it from entering into this
Agreement.

Licensor warrants the Licensor is legally entitled to grant the license granted
in Article II(1).

Pioneer agrees to save, defend, indemnify and hold Licensor, its Affiliates and
their respective members, shareholders, employees, directors, officers,
representatives and agents harmless from and against any and all claims,
demands, suits and actions, causes of action for any loss, liability,
obligation, injury, damage, costs and expenses, (including without limitation
fees and expenses of attorneys, investigators, and experts and other costs and
expenses incident to any suit, action or proceeding) of any kind whatsoever
("Claims") against Licensor resulting from any wrongful use by Pioneer or its
Affiliates of the Germplasm, Progeny Germplasm, Traited Germplasm or Traits
including Claims resulting solely from the gross negligence, misconduct,
deliberate misrepresentation, or breach of this Agreement by Pioneer, as
adjudicated by decision of a court of competent jurisdiction, unappealable or
unappealed within the time provided by law. Licensor agrees to save, defend,
indemnify and hold Pioneer, its Affiliates and their respective members,
shareholders, employees, directors, officers, representatives and agents
harmless from and against any and all Claims against Pioneer resulting from any
wrongful use by Licensor or its Affiliates of the Germplasm, Progeny Germplasm,
Traited Germplasm or Traits including Claims resulting solely from the gross
negligence, misconduct, deliberate misrepresentation, or breach of this
Agreement by Licensor, as adjudicated by decision of a court of competent
jurisdiction, unappealable or unappealed within the time provided by law.

ARTICLE VII - CONFIDENTIALITY

For purposes of this Agreement, "Confidential Information" means (i) this
Agreement, and the Exhibits hereto, and (ii) and any information disclosed by
one Party or its Affiliates or their representatives to the other Party or its
Affiliates or their representatives in connection with the transactions
contemplated hereby and identified in writing as "confidential" or similar
notation. Except as otherwise permitted by this Agreement, a Party shall not,
and shall cause its Affiliates and their respective employees, consultants,
agents and attorneys not to, disclose the Confidential Information of the
disclosing party or its Affiliates or their representatives to any third party
or use the Confidential Information except for purposes of this Agreement and
the transactions contemplated hereby without the prior written permission of the
disclosing party for

6

--------------------------------------------------------------------------------



a period of seven (7) years after the date of disclosure; provided, that the
foregoing obligations of confidentiality and restricted use shall not extend to
information that is: (i) already known at the time of its receipt by the
receiving party, as shown by its prior written records; (ii) properly in the
public domain through no fault of the receiving party; (iii) disclosed to the
receiving party by a third party who may lawfully do so; or (iv) independently
developed by or for the receiving party without use of the disclosing party's
Confidential Information.

Notwithstanding the foregoing, a receiving party may disclose Confidential
Information of the disclosing party required to be disclosed by applicable law
or the rules or regulations of any U.S. or foreign securities exchange (if not
subject to protection as confidential business information or otherwise
protected by statute or common law privilege against disclosure); provided,
however, that prior to any such disclosure, the receiving party shall use
commercially reasonable efforts to (i) give the other party written notice of
such requirement prior to any such disclosure and (ii) allow the other party
reasonable time to take such steps as to limit such disclosure. The parties
shall cooperate with one another in the good faith making or assertion of any
available defense or privilege relating to the disclosure of the Confidential
Information.

Notwithstanding the foregoing, a receiving party may disclose Confidential
Information to its Affiliates, and their respective officers, directors,
employees, consultants, agents and attorneys having a need to know for the
purposes of consummating the transactions contemplated hereby and who are
subject to a confidentiality agreement or obligation covering such information.

Notwithstanding anything to the contrary contained in this Article VII, each
Party agrees that it shall, and shall cause its Affiliates and their respective
officers, directors, employees, consultants, agents and attorneys to, (i) take
reasonable measures to protect the secrecy, and avoid disclosure, except as
expressly permitted by this Article VII, and unauthorized use, of the
Confidential Information of the other Party and its Affiliates and (ii) with
respect to the Confidential Information of the other party and its Affiliates,
take at least those measures that it takes to protect its own confidential
information of a similar nature, but in no case less than reasonable care.

ARTICLE VIII- GOVERNING LAW

Any dispute between the Parties arising out of or relating to this Agreement or
the transactions contemplated hereby, or the interpretation, validity or
effectiveness of this Agreement, or any provision of this Agreement, in the
event the Parties fail to agree, shall, upon the written request of a Party, be
referred to designated senior management representatives of the Parties for
resolution. Such representatives shall promptly meet and, in good faith, attempt
to resolve the controversy, claim or issues referred to them.

If such representatives do not resolve the dispute within thirty (30) days after
the dispute is referred to them, the dispute shall be settled by binding
arbitration, in accordance with the Center for Public Resources (hereinafter
referred to as "CPR") Rules for Non-Administered Arbitration of Business
Disputes. For disputes in which the amount in controversy is less than or equal
to U.S. $1,000,000, the Parties shall mutually select one (1) neutral arbitrator
who shall be qualified by experience and training to arbitrate commercial
disputes. If the Parties cannot agree on an arbitrator or if the amount in
controversy exceeds U.S. $1,000,000, such dispute shall be settled by three (3)
arbitrators who shall be qualified by experience and training to arbitrate
commercial disputes, of whom each Party involved in the arbitration shall
appoint one, and the two appointees shall select the third, subject to meeting
the qualifications for selection.

7

--------------------------------------------------------------------------------



If the Parties have difficulty finding suitable arbitrators, the Parties may
seek assistance of CPR and its CPR Panels of Distinguished Neutrals. Judgment
upon the award or other remedy rendered by the arbitrators may be entered by any
court having jurisdiction thereof. The place of arbitration shall be in Des
Moines, Iowa. The arbitrators shall apply the substantive law of the State of
Iowa, without regard to its conflicts of law principles, and their decision
thereon shall be final and binding on the Parties. Discovery shall be allowed in
any form agreed to by the Parties, provided that if the Parties cannot agree as
to a form of discovery (i) all discovery shall be concluded within one hundred
twenty (120) days of service of the notice of arbitration, (ii) each Party shall
be limited to no more than ten (10) requests for the production of any single
category of documents, and (iii) each Party shall be limited to two (2)
depositions each with a maximum time limit that shall not exceed four (4) hours.
Each Party shall be responsible for and shall pay for the costs and expenses
incurred by such Party in connection with any such arbitration; provided,
however, that all filing and arbitrators' fees shall be borne fifty percent
(50%) by Pioneer and fifty percent (50%) by Licensor. Each Party does hereby
irrevocably consent to service of process by registered mail, return receipt
requested with respect to any such arbitration in accordance with and at its
address set forth in Article IX (as such address may be updated from time to
time in accordance with the terms of Article IX). Any arbitration contemplated
by this Article VIII shall be initiated by sending a demand for arbitration by
registered mail, return receipt requested, to the applicable Party in accordance
with and at the address set forth in Article IX (as such address may be updated
from time to time in accordance with the terms of Article IX) and such demand
letter shall state the amount of relief sought by the Party making the demand.
This Agreement shall not be governed by the U.N. Convention on Contracts for the
International Sale of Goods.

All proceedings and any testimony, documents, communications and materials,
whether written or oral, submitted to or generated by the Parties to each other
or to the arbitration panel in connection with this Article VIII shall be deemed
to be in furtherance of settlement negotiation and shall be privileged and
confidential, and shielded from production in other proceedings except as may be
required by applicable law.

This Agreement shall be governed by the substantive laws of the State of
Delaware, without regard to its conflicts of laws principles, and, except as
otherwise provided herein, the State and Federal courts in the City of
Wilmington, Delaware shall have exclusive jurisdiction over any proceeding
seeking to enforce any provision of, or based upon any right arising out of,
this Agreement or the transactions contemplated hereby. The Parties hereto do
hereby irrevocably (i) submit themselves to the personal jurisdiction of such
courts, (ii) agree to service of such courts' process upon them with respect to
any such proceeding, (iii) waive any objection to venue laid therein and (iv)
consent to service of process by registered mail, return receipt requested in
accordance with and at its address set forth in Article IX (as such address may
be updated from time to time in accordance with the terms of Article IX).

The Parties acknowledge and agree that the foregoing choice of law and forum
provisions are the product of an arm's-length negotiation between the Parties.

Notwithstanding the foregoing, either Party to this Agreement may seek, in the
State or Federal courts in the City of Wilmington, Delaware, interim or
provisional injunctive relief (or similar equitable relief) to maintain the
status quo until such time as the designated senior management representatives
of the Parties resolve a dispute referred to them or an arbitration award or
other

8

--------------------------------------------------------------------------------



remedy is entered in connection with such dispute pursuant to this Article VIII
and, by doing so, such Party does not waive any right or remedy available under
this Agreement.

ARTICLE IX - NOTICES

All notices, demands, requests, consents or other communications hereunder shall
be in writing and shall be deemed sufficiently given if personally delivered, in
which case such notice shall be deemed received upon delivery, or sent by
prepaid air courier of internationally recognized repute, in which case such
notice shall be deemed received upon receipt of confirmation of transmission of
the telefax to the Parties at the following address, or to such other address as
may be designated by written notice given by either Party to the other Party:

If to Pioneer:

PIONEER HI-BRED INTERNATIONAL, INC.
Attention: General Counsel
DuPont Pioneer
7250 N.W. 62nd Ave.
P.O. Box 1014
Johnston, IA 50131-1014
Fax: (515) 535-4844

If to Licensor:

S&W SEED COMPANY
Attention: Chief Financial Officer
1974 N. Gateway Blvd., Suite 104
Fresno, CA 93727
Fax: (559) 255-5457

ARTICLE X - MISCELLANEOUS

Neither Party to this Agreement shall have any authority to employ any person as
an employee or agent for or on behalf of the other Party or any purpose, and
neither Party to this Agreement, nor any third party performing any duties or
engaging in any work at the request of such Party, shall be deemed to be an
employee or agent of the other Party to this Agreement.

Neither Party may assign any of its rights or obligations under this Agreement,
in whole or in part, without the prior written consent of the other Party;
provided, however, that no consent shall be required if this Agreement is
assigned by a Party to an Affiliate or in connection with the sale, transfer or
assignment of all or substantially all of the Party's business or assets and
such Affiliate or purchaser, transferee or assignee shall have agreed, in a
writing reasonably acceptable to the other Party, to be bound by the terms of
this Agreement and to assume such Party's obligations hereunder; provided,
further, that Licensor may only assign this Agreement to an Affiliate if (i)
such Affiliate is wholly-owned by Licensor and (ii) Licensor shall have executed
and delivered to Pioneer a guaranty in substantially the same form as the
Guaranty (as defined in the First APSA), pursuant to which Licensor shall
guaranty all of the obligations of such wholly-owned Affiliate under this
Agreement. Any attempted assignment in violation of this Article X(2) shall be
void.

9

--------------------------------------------------------------------------------



Any term or provision of this Agreement may be waived at any time by the Party
entitled to the benefit thereof only by a written instrument executed by such
Party. No delay on the part of Licensor or Pioneer in exercising any right,
power or privilege hereunder will operate as a waiver thereof, nor will any
waiver on the part of either Licensor or Pioneer of any right, power or
privilege hereunder operate as a waiver of any other right, power or privilege
hereunder nor will any single or partial exercise of any right, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, power or privilege hereunder.

If any provision hereof is found invalid or unenforceable pursuant to any
executive, legislative, judicial or other decree or decision, the remainder of
this Agreement shall remain valid and enforceable according to its terms, unless
either Party deems the invalid or unenforceable provisions to be essential to
this Agreement, in which case such party may terminate this Agreement, effective
immediately, upon written notice to the other Party.

This writing (together with the First APSA and the Second APSA, if applicable,
and the Transaction Documents, as such term is defined in the First APSA)
contains the entire agreement between the Parties superseding any prior
agreements dealing with the subject matter hereof. No modification of this
Agreement shall be effective unless it is in writing, signed by the parties.

This Agreement shall be binding upon and inure to the benefit of each of the
Parties and their respective successors and permitted assigns. Nothing contained
in this Agreement, express or implied, shall be deemed to confer any right or
remedy upon, or obligate any Party hereto to, any person or entity other than
the Parties hereto.

This Agreement may be executed in any number of counterparts (including via
facsimile or portable document format (PDF)), each of which shall be deemed an
original, but all of which, when taken together, shall constitute one and the
same instrument.

 

[Signature Page Follows]

10

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first written above.

 

PIONEER

:  

PIONEER HI-BRED INTERNATIONAL, INC.

       

By:

_________________________________________

Name:

_________________________________________

Title:

_________________________________________

 

 

LICENSOR

:  

S&W SEED COMPANY

       

By:

_________________________________________

Name:

_________________________________________

Title:

_________________________________________

 

 

[Signature Page to
Non-Exclusive Alfalfa Licensing and Assignment Agreement]

--------------------------------------------------------------------------------

